Case: 1:20-cv-00247 Document #: 4-10 Filed: 01/14/20 Page 1 of 5 PageID #:155




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 E-LINK TECHNOLOGY CO., LTD.

                         Plaintiff,

 v.                                                    Case No.: 1:20-cv-00247
 SHENZHEN UNI-SUN ELECTRONICS CO.,
 LTD., and Unknown Persons and/or Entities
 doing business under Amazon Seller IDs
 “FEISHAZO”, “LEMONGREEN”, AND
 “JIANGKUN”,                                           Hon. John J. Tharp, Jr.

                         Defendants.




                              DECLARATION OF HAOYI CHEN

       I, Haoyi Chen, declare as follows:

       1.      I am one of the attorneys for Plaintiff E-Link Technology Co., Ltd. (“E-Link”). I

am personally familiar with the facts stated below and, if called as a witness, could testify

competently thereto.

       2.      I am an attorney licensed in Texas and is able to read, write and speak Chinese,

which is my native language. I have personally reviewed all materials which are in Chinese and

provided either in this Declaration or Exhibits attached thereto.

       3.      At the time drafting and executing this Declaration, I am planning to apply for

appearance pro hac vice for this pending case, before the United States District Court for the

Northern District of Illinois, Eastern Division.




                                              1
Case: 1:20-cv-00247 Document #: 4-10 Filed: 01/14/20 Page 2 of 5 PageID #:156




       4.      The Amazon Defendants, namely, Defendants identified by their Amazon Seller

IDs “FEISHAZO” (Defendant 1), “LEMONGREEN” (Defendant 2) and “JIANGKUN”

(Defendant 3), create stores on Amazon with an intent to sell the Accused Products (to be defined

hereafter) and attempt to avoid liability by concealing both their identities and the full scope and

interworking of their operation.

       5.      Attached hereto as Exhibit 1 is a true and correct copy of Defendant 1 offering to

sell the Accused Products on Amazon, under a brand name “FLYING-ANT”.

       6.      Attached hereto as Exhibit 2 is a true and correct copy of Defendant 2 offering to

sell the Accused Products on Amazon, under a brand name “SISIGAD”.

       7.      Attached hereto as Exhibit 3 is a true and correct copy of Defendant 3 offering to

sell the Accused Products on Amazon, under a brand name “BENEDI”.

       8.      Each of the hoverboards purchased from the Amazon Defendants, regardless of its

brand name, is labeled as model HY-A06 and with a company name of Shenzhen Uni-Sun

Electronics Co., Ltd. (“Uni-Sun”), as shown in Exhibit 4.

       9.      The hoverboards labeled as model number HY-A06 and with Uni-Sun’s name are

referred as the “Accused Products”.

       10.     By searching the SISIGAD and FLYING-ANT against the United States Patent

and Trademark Office’s Trdemark Electronic Search System (TESS), I am able to locate their

registration information. Attached hereto as Exhibit 5 is a true and correct copy of each of the

United States Trademark applications, namely, Serial No. 88335439 “FLYING-ANT” and Serial

No. 88313953 “SISIGAD”.




                                              2
Case: 1:20-cv-00247 Document #: 4-10 Filed: 01/14/20 Page 3 of 5 PageID #:157




        11.     The owner to both trademark applications, is identified as Uni-Sun, having its

address at Bldg A, No. 43, Lan Er Road, Long Xin Community, Longgang DIstrict, Shenzhen,

Guangdong, CHINA 518116.

        12.     On information and belief, Defendant Shenzhen Uni-Sun Electronic Co., Ltd

(“Uni-Sun”) is located in China and has no presence in the United States. Attached hereto as

Exhibit 6 are true and correct copies of the”Product Center > Hoverboards (产品中心>平衡

车)”， “About us (关于我们)” and “Contact Us(联系我们)” webpages from the Uni-Sun

website (hkunisu.com) (last visited January 5, 2020).

        13.     Uni-Sun’s website provides that Uni-Sun is translated from its Chinese name “深

圳市联旭电子有限公司”.

        14.     Uni-Sun’s website provides that its physical address is 深圳市龙岗区龙岗街通

龙新社区兰二路 43 号 A 栋, which is the exact translation of Uni-Sun’s address provided in

trademark applications for FLYING-ANT and SISIGAD.

        15.     Uni-Sun’s Website provides that its contact email address is info@hkunisun.com.

        16.     Uni-Sun makes, uses, sells, offers to sell, and/or imports the Accused Products in

the United States.

        17.     I understand that Amazon sellers who sell infringing products use a variety of

tactics to evade enforcement efforts. Specifically, infringers like Defendants 1-3 in the present

case may register new online marketplace accounts under new aliases once they receive notice of

a lawsuit.

        18.     I also understand that once notice of a lawsuit is received, infringers such as

Defendants 1-3 often move funds from their Amazon accounts to off-shore bank accounts outside

the jurisdiction of this Court.

                                              3
Case: 1:20-cv-00247 Document #: 4-10 Filed: 01/14/20 Page 4 of 5 PageID #:158




       19.     For these reasons, in the absence of an ex parte Order, Defendants could and

likely would modify registration data and content and move any assets from accounts in U.S.-

based financial institutions, including Amazon accounts, to offshore accounts.

       20.     I have reviewed the Hague Convention on the Service Abroad of Judicial and

Extra-Judicial Documents in Civil or Commercial Matters (the “Hague Convention”), to which

China is a signatory. The Hague Convention does not preclude service by email, and the

declarations to the Hague Convention filed by China do not appear to expressly prohibit email

service.

       21.     Additionally, according to Article 1 of the Hague Convention, the “convention

shall not apply where the address of the person to be served with the document is not known.” A

true and correct copy of the Hague Convention on the Service Abroad of Judicial and Extra

Judicial Documents in Civil or Commercial Matters is attached hereto as Exhibit 7.

       22.     I have researched whether the issuance of an order to serve process upon the

Defendants by electronic mail pursuant to Fed. R. Civ. P. 4(f)(3) is contrary to or likely to offend

the law of the People’s Republic of China (the “PRC”).

       23.      Chapter VII, Section 2, Articles 84 to 92 of the current Civil Procedure Law of

the PRC, which was amended on July 1, 2017, govern service of process. The corresponding

Articles does not preclude the service of process by email. Especially, Article 92 of the law

provides that, if the whereabouts of a recipient of the service is unknown, or if a document

cannot be served by the other methods reflected in Chapter VII, Section 2 of this law, a document

shall be served by public announcement, a method even less likely to reach a defendant than

service by email.




                                             4
Case: 1:20-cv-00247 Document #: 4-10 Filed: 01/14/20 Page 5 of 5 PageID #:159




       I declare under penalty of perjury that the foregoing is true and correct.

Executed on January 6, 2020 in Houston, Texas.                       /s/ Haoyi Chen
                                                                       Haoyi Chen




                                             5
